     Case 2:20-cv-00811-GMN-EJY Document 24 Filed 08/13/20 Page 1 of 2



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 3    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 4    Tel: (702) 805-8340
      Fax: (702) 920-8112
 5    E-mail: jfoley@hkm.com
      Attorneys for Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT

 8                                    DISTRICT OF NEVADA

 9     Byford “Peter” Whittingham an Individual,
                                                        CASE NO.: 2:20-cv-00811-GMN-EJY
10                       Plaintiff,
                                                        NOTICE OF WITHDRAWAL OF
11     vs.                                              ATTORNEY MARTA D.
                                                        KURSHUMOVA
12     Attorney General’s Office a Corporation,
       DOES 1-50, inclusive and ROE
13     CORPORATIONS 1-50, inclusive.

14                   Defendant.

15

16           Plaintiff Byford “Peter” Whittingham, by and through his counsel Jenny L. Foley,

17    Esq., hereby requests the Court remove attorney Marta D. Kurshumova, Esq. as counsel of

18    record from the above-captioned case. Plaintiff has been and continues to be represented in

19    this matter by Jenny L. Foley, Ph.D., Esq. and HKM Employment Attorneys, LLP.

20    ///

21    ///

22    ///

23    ///

24    ///


                                                  Page 1 of 3
     Case 2:20-cv-00811-GMN-EJY Document 24 Filed 08/13/20 Page 2 of 2



 1          Dated this 13th day of August, 2020.

 2                                       HKM EMPLOYMENT ATTORNEYS LLP

 3                                       /s/ Jenny L. Foley
                                         Jenny L. Foley, Ph.D., Esq.
 4                                       Nevada Bar No. 9017
                                         1785 East Sahara, Suite 300
 5                                       Las Vegas, Nevada 89104
                                         Tel: (702) 805-8340
 6                                       Fax: (702) 920-8112
                                         E-mail: jfoley@hkm.com
 7                                       Attorney for Plaintiff

 8

 9
                                          IT IS SO ORDERED.
10

11
                                          ___________________________________
12                                        U.S. MAGISTRATE JUDGE

13                                        Dated: August 13, 2020

14

15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 3
